PER CURIAM.
Philip Y. Craig sued John T. Cox, a member of the police force of the Washington National Airport, for false arrest and imprisonment, and Alvin C. Doak, a member of the same police force, for assault and battery. After trial and judgment in the Municipal Court, the Municipal Court of Appeals reinstated a jury verdict against Cox for false arrest, and directed a new trial for Doak, in a decision reported at 171 A.2d 259 (1961). Both Cox and Craig filed petitions for leave to appeal, which we granted. We have heard argument, and have carefully considered the contentions of the parties. Without necessarily agreeing with all that is said in the majority opinion of the Municipal Court of Appeals, we think that the result reached by that court was correct, and that its judgment should be
Affirmed.